Citation Nr: 0947533	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease, status post 
arthroscopy of the left knee, prior to July 11, 2007.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint disease, status post 
arthroscopy of the left knee, from July 11, 2007.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease, status post 
arthroscopy of the right knee.

4.  Entitlement to an initial compensable disability rating 
for residual scar, status post arthroscopy of the left knee.  

5.  Entitlement to an initial compensable disability rating 
for residual scar, status post arthroscopy of the right knee.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of fracture of the left great toe.  


7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for a bilateral ear 
disability (ear infections).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issues of service connection for bilateral hearing loss 
and ear disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 11, 2007, the Veteran's left knee 
demonstrated painful motion on flexion, but function on 
flexion was not limited to 30 degrees; extension was full; 
there was no lateral instability or subluxation.  

2.  From July 11, 2007, the Veteran's left knee demonstrated 
painful motion on flexion and extension, but function on 
flexion was not limited to 30 degrees and extension was not 
limited to 15 degrees; there was no lateral instability or 
subluxation.  

3.  Throughout the appeal period, the Veteran demonstrated 
pain-free motion of the right knee with full extension and 
flexion limited to 136 degrees; there was no lateral 
instability or subluxation.  

4.  The Veteran's scars of the left and right knees, are not 
tender, do not cause limitation of motion or other functional 
impairment, they are not deep, they do not cover an area of 
144 square inches (929 sq. cm.) or greater, and they are not 
unstable or painful on examination.

5.  The Veteran's residuals of fracture of the left great toe 
are not moderately severe in nature.  


CONCLUSIONS OF LAW

1.  Prior to July 11, 2007, the criteria for an initial 
disability rating in excess of 10 percent for degenerative 
joint disease, status post arthroscopy of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260 (2009).

2.  From July 11, 2007, the criteria for a combined 
disability rating in excess of 20 percent (combined separate 
10 percent ratings under Diagnostic Code 5260 and 5261) 
for degenerative joint disease, status post arthroscopy of 
the left knee are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2009).

3.  The criteria for an initial disability rating in excess 
of 10 percent for 


degenerative joint disease, status post arthroscopy of the 
right knee are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2009).

4.  The criteria for an initial compensable disability rating 
for residual scar, status post arthroscopy of the left knee, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.20, 4.118, Part 4, Diagnostic Code 
7805 (2002 and 2009).

5.  The criteria for an initial compensable disability rating 
for residual scar, status post arthroscopy of the right knee, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.20, 4.118, Part 4, Diagnostic Code 
7805 (2002 and 2009).

6.  The criteria for an initial disability rating in excess 
of 10 percent for fracture of the left great toe have not 
been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.71a, Diagnostic Code 5281 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in November 2004.  Thereafter, 
additional VCAA notice was sent in July 2005, December 2005, 
November 2007, May 2008, July 2008, and October 2008.  
Cumulatively, these notices fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

With regard to the higher rating claims, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial disability 
ratings assigned following the grant of service connection 
for knee, scar, and toe disabilities.  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's notice of disagreement, the claimant took 
issue with the initial disability ratings assigned and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a Statement of the Case which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a Statement of the Case 
or Supplemental Statement of the Case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the Statement of the Case or 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, a Statement of the Case and Supplemental Statement of 
the Case have been issued.  Also, notices addressing higher 
ratings have been sent.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The examinations are 
adequate as the examiner referenced the pertinent history, 
examined the Veteran, discussed current symptoms, and 
provided rationale.  Therefore, the examinations in this case 
are adequate upon which to base a decision.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Increased Disability Ratings

Disability rating are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, staged ratings were assigned for 
the left knee, but are not warranted for the other 
disabilities on appeal.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Knees and Scars

A VA examination report dated in November 2004 shows that the 
Veteran reported having bilateral knee pain which rendered 
him unable to run.  The pain was relieved with rest and 
nonsteroid anti-inflammatory drug use.  Physical examination 
revealed +2 patella reflexes bilaterally.  The diagnosis was 
bilateral knee pain which loss 15 percent of function with 
repetitive use due to pain.

In July 2004, the Veteran underwent a left knee arthroscopic 
debridement and partial medial meniscectomy.  Thereafter, he 
was reexamined by VA in April 2005.  The Veteran indicated 
that his knee pain had returned.  He related that he was no 
longer able to run and had current pain.  He felt like he was 
unable to extend his legs completely and he had trouble 
getting comfortable at night.  He indicated that he swam for 
exercise and took over the counter pain medication.  The 
knees would occasionally swell, but did not lock or give out.  
Physical examination revealed that the Veteran walked without 
a limp.  He had well-healed scars from arthroscopic surgery.  
His range of motion bilaterally was from zero degrees of 
extension to 145 degrees of flexion.  His anterior and 
posterior drawer tests were negative.  His medial and 
collateral ligaments were intact.  McMurray's was negative; 
however, he did have joint line pain along the medial aspect 
of the joint line of the right knee, but his patella was 
stable.  X-rays revealed mild narrowing of the medial joint 
spaces bilaterally with small patella osteophytes noted.  
There was mild varus angulation noted.  The diagnosis was 
bilateral mild degenerative joint disease which was causing 
mild functional impairment.  His knees were stable with 
normal range of motion.  He did have pain which prohibited 
running.  

A VA examination report dated in July 2007 shows that the 
Veteran was afforded a VA joints examination.  The Veteran 
continued to report having bilateral knee pain and indicated 
that he could no longer straighten his left knee.  He was 
unable to stand for more than a few minutes, but it was noted 
that he could walk one to three miles.  He did not have 
deformity, giving way, instability, weakness, episodes of 
dislocation or subluxation, locking episodes, or effusion.  
The Veteran had pain and stiffness.  His weight-bearing was 
affected.  His range of motion on the right side was from 
zero degrees of extension to 136 degrees of flexion.  There 
was no pain.  Passively, the Veteran could move the knee 
fully.  On the left side, motion was from 8 degrees of 
extension to 115 degrees of flexion with pain beginning at 
104 degrees on active motion and at 111 degrees on passive 
motion.  After use, flexion was limited to 90 to 115 degrees.  
Repetitive motion did not additionally limit extension.  
There was no instability of the knees or other abnormalities.  
The examiner indicated that there were significant 
occupational effects.  In addition, the disabilities caused 
mild impairment with chores, shopping, and traveling, and 
caused moderate impairment of exercise and recreation.  

With regard to scars, they were located on the left lower 
extremity (anterior surface), medial and lateral to the 
patella and joint line, and the right lower extremity 
(anterior surface), 1 medial and 1 lateral to the patella at 
the joint line.  The scar on the left was 2 by 6 millimeters.  
The scar on the right was also 2 by 6 millimeters.  The scars 
were not tender to palpation, they did not adhere to 
underlying tissue, there was no limitation of motion or less 
of function, there was no underlying soft tissue damage, and 
there was no skin ulceration or breakdown over the scars.  

Thereafter, the Veteran continued to receive VA outpatient 
treatment.  In December 2007, he reported that he had fallen 
the month before because his left knee gave out.  He 
currently complained of bilateral knee popping.  He related 
that his knee pain was a 6 on a scale of zero to 10 with 10 
being worse.  X-rays of the left knee revealed no bony 
abnormality.  An April 2008 magnetic resonance imaging (MRI) 
of the left knee revealed severe degeneration of the anterior 
crusciate ligament and the posterior crusciate ligament; 
moderate to severe degenerative cartilage loss of the medial 
tibiofemoral joint space; and postoperative appearance of the 
medial meniscus with no obvious recurrent tear.  

A VA examination report dated in August 2008 shows that the 
Veteran reported that he had increased problems with pain and 
ambulation due to the left knee.  The examiner noted that 
there was no deformity, giving way, instability, weakness, 
episodes of dislocation or subluxation, locking, or effusion 
of either knee.  There was pain and stiffness on the left 
side.  Range of motion of the left knee revealed extension of 
8 degrees to flexion of 112 degrees with pain from 104 
degrees and functional limitation at 90 degrees.  The right 
knee range of motion was not performed since the Veteran 
reported no current issues with that knee.  Based on the 
examination as well as MRI and x-rays of the left knee, the 
examiner determined that the Veteran had moderate 
degenerative arthrosis of the left knee, greater at the 
medial tibiofemoral joint space.  In addition, the left knee 
disability caused mild impairment with traveling; moderate 
impairment with chores, shopping, and recreation; severe 
impairment with exercise; and prevented sports.  

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).

Arthritis due to trauma, confirmed by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Diagnostic Code 5260 provides for a non-compensable 
disability rating where flexion is limited to 60 degrees; a 
10 percent disability rating where flexion is limited to 45 
degrees; a 20 percent disability rating where flexion is 
limited to 30 degrees; and 30 percent disability rating where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a non-compensable disability 
rating is warranted where extension is limited to 5 degrees; 
a 10 percent disability rating requires extension limited to 
10 degrees; a 20 percent disability rating requires extension 
limited to 15 degrees; a 30 percent disability rating 
requires extension limited to 20 degrees; a 40 percent 
disability rating requires extension limited to 30 degrees; 
and a 50 percent disability rating requires extension limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
disability rating when there is slight recurrent subluxation 
or lateral instability; a 20 percent disability rating when 
there is moderate recurrent subluxation or lateral 
instability; and a 30 percent disability rating when there is 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In a precedent opinion, VA's General Counsel concluded that a 
Veteran who has arthritis and instability in his knee may 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 VAOPGCPREC 9-98 
(Aug. 14, 1998). 

The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
specify that a separate rating may only be assigned when 
there is arthritis and limitation of motion and/or painful 
motion.  Therefore, consideration must be given to whether 
separate ratings are warranted to reflect disability 
manifested by instability and subluxation as well as 
disability manifested by limitation of motion and/or painful 
motion or limitation of motion and/or painful motion on its 
own. 


Left Knee, Prior to July 11, 2007

The Veteran has undergone a meniscectomy; thus he could be 
assigned a 10 percent rating under Diagnostic code 5259.  
Alternatively, he may be rated based on limitation of motion, 
which is what the rating that the RO assigned.  

The Veteran reported pain on motion when he flexed the knee.  
Although motion was full on the April 2005 VA examination, a 
10 percent rating based on painful motion is permitted per 
38 C.F.R. § 4.59.  A higher rating is not permitted under 
Diagnostic Code 5260 because function was not limited to 30 
degrees.  Further, there was no pain on extension and that 
motion was full so a rating under Diagnostic Code 5261 is not 
warranted.  Also, there was no lateral instability or 
subluxation; thus a rating under Diagnostic Code 5257 is not 
warranted.  

Left Knee, From July 11, 2007

As of the July 11, 2007 examination, worsening of the left 
knee disability was demonstrated.  Motion was limited to 8 
degrees of extension to 90 degrees of flexion when DeLuca is 
applied.  Although these limitations do not equate to 
compensable ratings, separate compensable ratings based on 
painful flexion and extension are warranted under Diagnostic 
Codes 5260 and 5261.  See 38 C.F.R. § 4.59.  The RO assigned 
the Veteran a 20 percent rating under Diagnostic Code 5260.  
However, it would be more appropriate to assign the separate 
ratings under each code, with the combined rating as 20 
percent per 38 C.F.R. § 4.25.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The overall rating 
of 20 percent remains and a higher rating is not warranted.  

Further, the Veteran is not entitled to an additional rating 
under Diagnostic Code 5257.  Although he complained of 
locking, the clinical findings showed that the left knee was 
stable on testing and subluxation was not shown.  

The Board has considered the DeLuca factors, however, nothing 
suggests those functional limitations (flexion limited to 30 
degrees and extension limited to 15 degrees) and specific 
range of motion testing has been undertaken in that regard.  
The Veteran's motion exceeds the required criteria.  

Right Knee

Throughout the appeal period, the Veteran has demonstrated 
full and pain-free extension.  At worse, his flexion was 
limited to 136 degrees, also made with pain-free motion.  The 
Veteran has been assigned a 10 percent rating essentially 
based on painful flexion of the right knee.  The Veteran 
complained generally as having pain.  Accordingly, the Board 
will not disturb that rating, but a higher rating is not 
warranted as the Veteran's motion significantly exceeds 30 
degrees, even considering DeLuca.  Also, there is no lateral 
instability or subluxation demonstrated.  

Scars of the Left and Right Knees

The Veteran has been assigned non-compensable ratings under 
Diagnostic Code 7805.

During the course of the appeal, the rating criteria for 
scars have changed.  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the Veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

Under the prior criteria, a 10 percent rating is assigned for 
a superficial scar which is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Scars may also be rated based on limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).

Under the amended criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that caused 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  In order for a 20 
percent rating to be warranted, the area or areas must exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2009).  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  A superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2009).  A 10 percent rating may be assigned for 
scars which are superficial and unstable.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2009).  A 10 percent rating is assigned 
for scars which are superficial and painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).  Scars may 
also be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2009).

In this case, a review of the comprehensive evidence as set 
forth above establishes that a compensable rating is not 
warranted for either knee scar under either version of the 
rating schedule; as such, neither version is more favorable 
to the Veteran.

The competent evidence shows that the service-connected scars 
are not tender or painful.  Although the Veteran has stated 
that he has pain, the scars were specifically evaluated for 
pain and were not painful.  Likewise, no limitation of motion 
or other functional impairment due to the scars was shown.

The Veteran's scars are not deep and as noted, do not cause 
limited motion.  There was no underlying tissue damage and no 
adherence.  There was no skin ulceration or breakdown over 
the scars.  The scars do not cover an area of 144 square 
inches (929 sq. cm.) or greater.  The scars are not unstable 
on examination.

Accordingly, the criteria for an initial compensable rating 
for the scars of the left and right knees have not been met. 

The Board notes that recently, the regulations pertaining to 
the evaluation of the skin were again amended, effective 
October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2009)).  However, this case was filed prior to the effective 
date and neither the Veteran nor his representative has 
requested review under the new rating criteria.

Left Great Toe

A VA examination report dated in November 2004 shows that the 
Veteran reported having left great toe pain and he would have 
to massage his foot and rest to relieve the pain.  The 
Veteran was subsequently afforded a VA examination in August 
2008.  The examiner noted that the Veteran had pain with 
standing and walking.  He did not have swelling, heat, 
redness, fatigability, weakness, or lack of endurance.  He 
had stiffness.  There was no objective evidence of painful 
motion, swelling, instability, weakness, or abnormal weight-
bearing.  There was objective evidence of tenderness.  It was 
noted that the Veteran was employed full-time.  His 
disability mildly impaired his ability to do chores and 
recreational activities and it moderately impaired his 
ability to exercise and play sports.  

The Veteran has been assigned a 10 percent rating under 
Diagnostic Code 5281.  Under that code, severe unilateral 
hallux rigidus is to be rated as severe hallux valgus.  
Diagnostic Code 5280 provides that unilateral hallux valgus 
when operated with resection of the metatarsal head or when 
severe, if equivalent to amputation of the great toe, 
warrants a maximum rating of 10 percent.  Thus, the Veteran 
has been assigned the maximum rating.  

Alternatively, under Diagnostic Code 5284, a 10 percent 
rating is assigned for other foot injuries with residual 
moderate symptoms.  A 20 percent rating is assigned for 
moderately severe symptoms.  A 30 percent rating is assigned 
for severe symptoms. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  
With actual loss of use of the foot, a 40 percent rating is 
prescribed.  38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

In this case, the Veteran essentially has tenderness and 
stiffness.  His ability to perform certain everyday 
activities is mildly to moderately impaired.  However, there 
is no moderately severe disability.  The Veteran has no 
objective evidence of painful motion, swelling, instability, 
weakness, or abnormal weight-bearing.  Therefore, a higher 
rating is not warranted.  

Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against higher ratings 
for degenerative joint disease, status post arthroscopy of 
the left knee; degenerative joint disease, status post 
arthroscopy of the right knee; residual scar, status post 
arthroscopy of the left knee; residual scar, status post 
arthroscopy of the right knee; and residuals of fracture of 
the left great toe.  

In denying the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular rating for 
that service-connected disability are inadequate.  Second, if 
the schedular rating does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disabilities with the established criteria found in 
the rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above.

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disabilities; 
he was hospitalized only for specific knee procedures.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities.  The 
Veteran is working full-time.  There is nothing in the record 
which suggests that the service-connected disabilities 
markedly impacted his ability to perform his job.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  

What the Veteran has not shown in this case is that the 
manifestations of his service-connected disabilities have 
resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

ORDER

An initial disability rating in excess of 10 percent for 
degenerative joint disease, status post arthroscopy of the 
left knee, prior to July 11, 2007, is denied.

A disability rating in excess of 20 percent for degenerative 
joint disease, status post arthroscopy of the left knee, from 
July 11, 2007, is denied.

An initial disability rating in excess of 10 percent for 
degenerative joint disease, status post arthroscopy of the 
right knee, is denied.

An initial compensable disability rating for residual scar, 
status post arthroscopy of the left knee, is denied.

An initial compensable disability rating for residual scar, 
status post arthroscopy of the right knee, is denied.

An initial disability rating in excess of 10 percent for 
residuals of fracture of the left great toe, is denied.

REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for bilateral hearing loss and a 
bilateral ear disorder.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claims 
so that he is afforded every possible consideration.  VA has 
a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran was denied service connection for bilateral ear 
disabilities, including hearing loss, because although he was 
treated for ear infections during service, current VA 
examination did not demonstrate current ear infections, and 
he also did not have hearing impairment within the meaning of 
38 C.F.R. § 3.385.  However, the Veteran has recently 
asserted that his ear symptoms had increased in severity.  In 
addition, when the Veteran was examined in November 2004 
(which was several years before he made the recent 
assertions), the VA examiner did not review the claims file 
in conjunction with conducting the examination of the 
Veteran.

The Board notes that in order to establish service 
connection, the evidence must show: (1) the existence of a 
present disability; (2) inservice incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during the service."  Shedden v. Principi, 381 
F.3d 1163, 1166-67 (Fed.Cir.2004).  There must be competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In order for the examiner to properly assess if there was 
inservice disease or injury and a current causal connection 
to service, the examiner should review the claims file.  
Therefore, the Veteran should be afforded a VA 
ear/audiological assessment to determine if he currently has 
hearing loss or other ear impairment which is etiologically 
related to service; the examiner should review the claims 
file in conjunction with the examination.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC shall schedule the Veteran 
for a VA ear/audiological examination.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests should be accomplished.

The examiner should obtain the Veteran's 
auditory thresholds at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, as 
well as speech recognition scores based 
on the Maryland CNC tests.  The examiner 
must include a detailed history of 
inservice and post-service noise 
exposure.  

The examiner is requested to provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
ear disability (including claimed ear 
infections) found on examination is 
related to service; whether there is a 
hearing loss disability per 38 C.F.R. 
§ 3.385; whether any current hearing loss 
disability is as least as likely as not 
related to service, or was manifest 
within one year of service.  A complete 
rationale for any opinion expressed 
should be provided.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


